             Case 3:19-cv-01713-BAS-AHG Document 18-2 Filed 10/21/19 PageID.91 Page 1 of 3


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            3    NATHANIEL L. BACH, SBN 246518
                  nbach@gibsondunn.com
            4    MARISSA B. MOSHELL, SBN 319734
                  mmoshell@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    SCOTT A. EDELMAN, SBN 116927
                   sedelman@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East, Suite 4000
          10     Los Angeles, CA 90067-3026
                 Telephone: 310.552.8500
          11     Facsimile: 310.551.8741
          12     Attorneys for Defendants Rachel Maddow,
                 MSNBC Cable L.L.C., NBCUniversal Media,
          13     LLC, and Comcast Corporation
          14
                                         UNITED STATES DISTRICT COURT
          15
                                     SOUTHERN DISTRICT OF CALIFORNIA
          16
          17
                 HERRING NETWORKS, INC.,                      CASE NO. 19-cv-1713-BAS-AHG
          18
                            Plaintiff,                        DEFENDANTS’ REQUEST FOR
          19                                                  JUDICIAL NOTICE IN SUPPORT OF
                      v.                                      THEIR SPECIAL MOTION TO
          20                                                  STRIKE PLAINTIFF’S COMPLAINT
                 RACHEL MADDOW; COMCAST                       (CAL. CIV. PROC. CODE § 425.16)
          21     CORPORATION; NBCUNIVERSAL
                 MEDIA, LLC; and MSNBC CABLE                  NO ORAL ARGUMENT UNLESS
          22     L.L.C.,                                      REQUESTED BY COURT
          23                Defendants.                       Action Filed: September 9, 2019
          24                                                  Judge: Hon. Cynthia Bashant
          25                                                  Courtroom 4B
          26                                                  Hearing Date: December 16, 2019
          27
          28

Gibson, Dunn &
Crutcher LLP

                                         DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
             Case 3:19-cv-01713-BAS-AHG Document 18-2 Filed 10/21/19 PageID.92 Page 2 of 3


            1          Pursuant to Federal Rule of Evidence 201, Defendants Rachel Maddow,
            2    MSNBC Cable L.L.C., NBCUniversal Media, LLC, and Comcast Corporation
            3    (“Defendants”) respectfully request that the Court take judicial notice of the following
            4    exhibits, true and correct copies of which are attached hereto or referenced herein, in
            5    support of Defendants’ Special Motion to Strike Plaintiff Herring Networks, Inc.’s
            6    Complaint:
            7      Exhibit                                   Description
            8                  Kevin Poulsen, Trump’s New Favorite Channel Employs Kremlin-
                               Paid Journalist, Daily Beast (July 22, 2019),
            9     Ex. A
                               https://www.thedailybeast.com/oan-trumps-new-favorite-channel-
          10                   employs-kremlin-paid-journalist
                               The Rachel Maddow Show: Staffer on Trump-Favored Network Is
          11      Ex. 1 to     on Propaganda Kremlin Payroll (MSNBC television broadcast July
          12      Notice of    22, 2019), available at https://www.msnbc.com/rachel-
                  Lodging      maddow/watch/staffer-on-trump-favored-network-is-on-propaganda-
          13                   kremlin-payroll-64332869743
          14
                 These Exhibits Are Judicially Noticeable Materials Pursuant to FRE 201
          15
                       A court can take judicial notice of relevant facts that are “not subject to
          16
                 reasonable dispute.” Fed. R. Evid. 201(b). This includes facts that “can be accurately
          17
                 and readily determined from sources whose accuracy cannot reasonably be
          18
                 questioned.” Fed. R. Evid. 201(b)(2). A court “must take judicial notice if a party
          19
                 requests it and the court is supplied with the necessary information.” Fed. R. Evid.
          20
                 201(c)(2).
          21
                       Exhibit A and Exhibit 1 are a news article and a segment from a cable news
          22
                 television broadcast, respectively. The Court may take judicial notice of such material
          23
                 as an indication of information available in the public realm. See Von Saher v. Norton
          24
                 Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010); Parent v.
          25
                 Millercoors LLC, 2016 WL 3348818, at *4 (S.D. Cal. June 16, 2016) (finding a San
          26
                 Diego Union-Tribune article appropriate for judicial notice); Greenfield MHP Assocs.,
          27
                 L.P. v. Ametek, Inc., 145 F. Supp. 3d 1000, 1007 (S.D. Cal. 2015) (noting “[p]ress
          28

Gibson, Dunn &
Crutcher LLP                                                 1
                                         DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
             Case 3:19-cv-01713-BAS-AHG Document 18-2 Filed 10/21/19 PageID.93 Page 3 of 3


            1    coverage and news articles are [] judicially noticeable” and taking judicial notice of
            2    newspaper articles).
            3          In addition, Plaintiff’s Complaint “relies on and references” both The Daily
            4    Beast article and The Rachel Maddow Show segment numerous times, making them
            5    “appropriate for incorporation by reference” as well. Bernier v. Travelers Prop. Cas.
            6    Ins. Co., 2017 WL 5843396, at *2 (S.D. Cal. Nov. 29, 2017). Indeed, the Ninth Circuit
            7    has explicitly “extended the ‘incorporation by reference’ doctrine to situations in
            8    which the plaintiff’s [defamation] claim depends on the contents of a document . . .
            9    and the parties do not dispute the authenticity of the document.” Knievel v. ESPN, 393
          10     F.3d 1068, 1076–79 (9th Cir. 2005) (considering web pages attached to a motion to
          11     dismiss under the incorporation by reference doctrine and affirming dismissal of
          12     defamation claim). Here, Plaintiff’s defamation claim is premised directly on the
          13     content contained in Exhibit A and Exhibit 1.
          14                                          *       *     *
          15           Defendants respectfully request that the Court consider Exhibit A and Exhibit 1
          16     in ruling on their Special Motion to Strike Plaintiff’s Complaint.
          17
          18     DATED: October 21, 2019
          19                                              Respectfully Submitted,
          20
                                                          GIBSON, DUNN & CRUTCHER LLP
          21
          22
          23                                              By: /s/ Theodore J. Boutrous Jr.
          24                                                    Theodore J. Boutrous Jr.

          25
                                                          Attorneys for Defendants
          26
          27
          28

Gibson, Dunn &
                                                              2
Crutcher LLP                             DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
